Citation Nr: 0433043	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, to include degenerative disc disease of the spine, 
for purposes of accrued benefits.

2.  Entitlement to service connection for residuals of a 
concussion, for purposes of accrued benefits.

3.  Entitlement to an increased evaluation for chronic low 
back strain with history of fracture of the transverse 
process of L1, 3, and 4 on the right with degenerative 
arthritis, for purposes of accrued benefits.

4.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, for purposes of accrued 
benefits.

5.  Entitlement to a compensable evaluation for the residuals 
of fractures of the 11th and 12th right ribs, for purposes of 
accrued benefits.

6.  Entitlement to a compensable evaluation for a scar on the 
occipital region of the scalp, for purposes of accrued 
benefits.

7.  Entitlement to a compensable evaluation for a scar on the 
bridge of the nose, for purposes of accrued benefits.

8.  Entitlement to a compensable evaluation for recurrent 
hemorrhoids, for purposes of accrued benefits.

9.  Entitlement to a total disability evaluation based on 
individual unemployability, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
March 1966.  He died in February 1994.  The appellant is the 
widow of the veteran.

This matter arises from a June 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
above referenced claims for accrued benefits.  Finding that a 
notice of disagreement had been filed in September 1994, the 
Board remanded the matter to the RO in June 1999 so that it 
could issue a Statement of the Case (SOC) to the appellant.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was 
furnished to the appellant in December 2002.  A substantive 
appeal was received in January 2003.

In January 2003, the appellant requested that she be provided 
the opportunity to testify before a veterans law judge at the 
local RO.  In statement received in February 2003, she 
elected to have a videoconference hearing before a veterans 
law judge in lieu of the personal hearing.  In February 2004, 
she canceled her scheduled videoconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that she is entitled to accrued 
benefits based on claims that were pending at the time of the 
veteran's death.  She argues that the evidence of record at 
that time clearly showed that service connection for 
arthritis of multiple joints and the residuals of headaches 
was warranted.  She also believes that the veteran's multiple 
service connected disabilities were not adequately evaluated 
for a several years prior to his death.  She maintains that a 
total disability evaluation based on individual 
unemployability should have been granted.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board notes that the Statement 
of Case issued to the appellant in December 2002 cited the 
old version of 38 C.F.R. § 3.159, Department of Veterans 
Affairs assistance in developing claim.  The Board also finds 
that the appellant has not been provided adequate notice of 
VCAA and its applicability to her appeal.  In particular, as 
required by the VCAA, she has not been apprised as to what 
portion of the information and evidence needed to 
substantiate her claims needs to be provided by him and which 
portion must be provided by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2000) and Huston v. Principi, 17 Vet. App. 
195 (2003).  However, it is the RO that must insure 
compliance with the notice provisions in the first instance.  
Accordingly, this case must be Remanded.



In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
support her accrued benefits claims;  

(b) Notify the appellant of the 
information and evidence she is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her claims.  In so doing, and 
as provided by 38 C.F.R. § 3.1000(d)(4), 
the appellant should be advised of the 
limited scope of evidence that she may 
submit in accrued benefits claim.  See 
Hayes v. Brown, 4 Vet. App. 355, 360-61 
(1993). 

2.  Thereafter, readjudicate the accrued 
benefits issues.  If the issues on appeal 
remain denied, provide the appellant and 
her representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, including the applicable legal 
authority (including the VCAA) as well as 
a summary of any evidence received since 
the issuance of Statement of the Case in 
December 2002.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


